Title: Joseph Delaplaine to Thomas Jefferson, 23 May 1813
From: Delaplaine, Joseph
To: Jefferson, Thomas


          Sir, Philadelphia May 23d 1813
          I have commenced the publication of a series of engraved portraits of the eminent men of our country by Mr Edwin & Leney in their best style.
          Have the goodness to inform me whether there is an approved likeness of yourself, who painted by, & in whose possession it is.
          I think I have understood Mr Rembrandt Peale has some time ago obtained your permission to sit for a portrait.
          
          Hoping to hear from you on the subject,
          I remain, dear sir, With great respect Your obed. sertJoseph DelaplaineBooksellerSouth west Corner 7th & Chesnut streets Philadelphia
        